Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that element 62 of Harrison could not be configured to rest on any support ledge, the examiner does not necessarily agree. The examiner contends that 62 and a ledge need not interfere with one another to a destructive degree, however the location of element 62 easily be altered.
In response to applicant's argument that no single reference teaches inserts of different shape can be used while maintaining the support edges, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Harrison discloses the general shapes of the central and flanking grill portions while Schroeter teaches discrete flanking portions and non-arcuate support edges.
Regarding the applicant’s argument that the combination does not disclose inwardly projecting ledges as recited in claim 11, the examiner disagrees. See the action below for mapping of this limitation.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “projection proceeding from each of the accurate sections” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 recites “each of the accurate sections” which should be -each of the arcuate sections-. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 15 and 16 presently depend from claim 14 which has been canceled. For the purpose of examination, it will be assumed that claim 15 depends from claim 13. Similarly, claims 19 and 20 presently depend from claim 18 which has been canceled. For the purpose of examination, it will be assumed that claims 19 and 20 each depend from claim 17.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 9 recites “wherein the first central grate portion rests on the arcuate portions of the second and third side flanking grate portions” which fails to further limit claim 1. Claim 10 recites “wherein the first, central grate portion further comprises projection proceeding from each of the accurate sections on opposite sides of the first, central grate portion to rest on the respective second and third side flanking grate portions” which fails to further limit claim 1 or 9. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US 20120192724 A1), hereinafter Harrison, in view of Schroeter (US 5617778 A), hereinafter Schroeter.

Regarding claim 1, Harrison discloses a cooking grate comprising: 
a first, central grate portion (“an interchangeable grill insert 12” paragraph [0031]); and 
second and third side flanking grate portions, each with front and rear support edges for engaging with a support ledge in a grill firebox (left and right or front and back portions of “grill 13” paragraph [0031] and “The present invention generally relates to interchangeable cooking surfaces for use with an outdoor grill” paragraph [0003]); 
wherein opposed side edges of the first, central grate form arcuate sections that are received into complementary arcuate medial spans of the second and third side flanking portions (Figure 14);
wherein the first central grate portion rests on the arcuate portions of the second and third side flanking grate portions (“The grill insert 12 is configured, for example, to rest upon or within a complementary-shaped ring 57” paragraph [0035] and “support members 82 extending radially inwardly of the ring 57 to support various inserts within the ring 57” paragraph [0051]); and

wherein the first, central grate portion further comprises projection proceeding from each of the accurate sections on opposite sides of the first, central grate portion to rest on the respective second and third side flanking grate portions (“The grill insert 12 is configured, for example, to rest upon or within a complementary-shaped ring 57” paragraph [0035] and “support members 82 extending radially inwardly of the ring 57 to support various inserts within the ring 57” paragraph [0051]. Projections of the central grate will extend over 57 and/or 82).

    PNG
    media_image1.png
    514
    835
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    510
    842
    media_image2.png
    Greyscale

Harrison does not disclose: 
the first, central grate portion having opposed front and back non-arcuate support edges for engaging with the support ledge; or
the second and third side flanking portions are separated.

However, Schroeter teaches: 
the first, central grate portion having opposed front and back non-arcuate support edges for engaging with the support ledge; and 
the second and third side flanking portions are separated (“Cooking grill 35 may also be formed in multiple parts to allow for easier cleaning in a standard dishwasher. In order to assist in the removal and cleaning of cooking grill 35, in the preferred embodiment a series of modular and identical grills 35 are positioned adjacent to one another on first support means 36. Furthermore, to enhance the versatility of barbecue 1, a griddle unit 40 may be used in place of one of the cooking grills 35. As shown in FIG. 6, griddle 40 is substantially the same size as cooking grill 35 and is also supported by first support means 36” column 6, line 8. Figure 6 shows the space for a central grill 35).

    PNG
    media_image3.png
    381
    592
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    503
    550
    media_image4.png
    Greyscale

In view of Schroeter’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
the first, central grate portion having opposed front and back non-arcuate support edges for engaging with the support ledge; and 
the second and third side flanking portions are separated as is taught in Schroeter, in the cooking grate disclosed by Harrison.
One would have been motivated to include: 
the first, central grate portion having opposed front and back non-arcuate support edges for engaging with the support ledge; and 
the second and third side flanking portions are separated because Schroeder states “multiple parts to allow for easier cleaning in a standard dishwasher.” Therefore, including distinct portions with their own support structures will simplify cleaning. Additionally, increasing the number of supports will improve stability of the grilling surface.

Regarding claim 2, Harrison, as modified by Schroeter, discloses the cooking grate of claim 1, wherein the side edges of the first, central grate each form an arc of a circle (Figure 14).

Regarding claim 3, Harrison, as modified by Schroeter, discloses the cooking grate of claim 2, wherein the complementary arcuate medial spans of the second and third side flanking portions each form an arc of a circle (Figure 14).

Regarding claim 4, Harrison, as modified by Schroeter, discloses the cooking grate of claim 3, wherein the first, second, and third grate portions together form a rectangular cooking grate (Figure 14).

Regarding claim 5, Rummel discloses the cooking grate of claim 4, wherein the first grate portion comprises perforations therethrough that have a pattern differing from a pattern of perforations through the second and third grate portions (“FIG. 9 illustrates a vegetable tray insert 412. The vegetable tray insert 412 includes a pan 414 with a flat bottom 416 and a sloped rim 418. Both the flat bottom 416 and sloped rim 418 define perforations 420” paragraph [0044]).

    PNG
    media_image5.png
    366
    548
    media_image5.png
    Greyscale

Regarding claim 6, Harrison, as modified by Schroeter, discloses the cooking grate of claim 4, wherein the first grate portion comprises a non-perforated griddle (“FIG. 12 is a perspective view of a griddle insert 712. The griddle insert 712 includes a substantially planar, cast-iron base 714” paragraph [0047]).

    PNG
    media_image6.png
    298
    523
    media_image6.png
    Greyscale

Regarding claim 7, Harrison, as modified by Schroeter, discloses the cooking grate of claim 4, wherein the first grate portion comprises a pan (“FIG. 10 illustrates a wok insert 512. The wok insert 512 includes a pan 514 with a flat bottom 516 and a sloped rim 518” paragraph [0045]).

    PNG
    media_image7.png
    408
    554
    media_image7.png
    Greyscale

Regarding claim 8, Harrison, as modified by Schroeter, discloses the cooking grate of claim 1, wherein the accurate medial portions of the second and third side flanking grate portions comprise a lower inwardly projecting ledge (“The grill insert 12 is configured, for example, to rest upon or within a complementary-shaped ring 57” paragraph [0035] and “support members 82 extending radially inwardly of the ring 57 to support various inserts within the ring 57” paragraph [0051]).

Regarding claim 9, Harrison, as modified by Schroeter, discloses the cooking grate of claim 1, wherein the first central grate portion rests on the arcuate portions of the second and third side flanking grate portions (“The grill insert 12 is configured, for example, to rest upon or within a complementary-shaped ring 57” paragraph [0035] and “support members 82 extending radially inwardly of the ring 57 to support various inserts within the ring 57” paragraph [0051]).

Regarding claim 10, Harrison, as modified by Schroeter, discloses the cooking grate of claim 9, wherein the first, central grate portion further comprises projection proceeding from each of the accurate sections on opposite sides of the first, central grate portion to rest on the respective second and third side flanking grate portions (“The grill insert 12 is configured, for example, to rest upon or within a complementary-shaped ring 57” paragraph [0035] and “support members 82 extending radially inwardly of the ring 57 to support various inserts within the ring 57” paragraph [0051]).

Regarding claims 11 and 12, Harrison discloses a cooking grate kit comprising: 
a pair of side portions, each having a cooking grate surface defined between front and rear support edges, outer straight edges, and inner arcuate edges, the front and rear support edges of each adapted to engage a respective front and rear support ledge in a grill firebox (left and right or front and back portions of “grill 13” paragraph [0031] and “The present invention generally relates to interchangeable cooking surfaces for use with an outdoor grill” paragraph [0003]); and 
a first, inner insert defining a cooking surface of a first type shaped to fit between the pair of side portions when they are spaced apart within the firebox and engaged with the support ledge, the first, inner insert having opposite sides that are of a cooperating shape with the inner accurate edges of the pair of side portions (“an interchangeable grill insert 12” paragraph [0031]); and
wherein the inner arcuate edges of the pair of side portions comprise inwardly projecting ledges that support the first, inner insert (“The grill insert 12 is configured, for example, to rest upon or within a complementary-shaped ring 57” paragraph [0035] and “support members 82 extending radially inwardly of the ring 57 to support various inserts within the ring 57” paragraph [0051]).

Harrison does not disclose: 
the pair of side portions are separated; or 
the first, inner insert having front and back straight support edges for engaging with the respective support ledges of the firebox.

However, Schroeter teaches:
the pair of side portions are separated; and
the first, inner insert having front and back straight support edges for engaging with the respective support ledges of the firebox (“Cooking grill 35 may also be formed in multiple parts to allow for easier cleaning in a standard dishwasher. In order to assist in the removal and cleaning of cooking grill 35, in the preferred embodiment a series of modular and identical grills 35 are positioned adjacent to one another on first support means 36. Furthermore, to enhance the versatility of barbecue 1, a griddle unit 40 may be used in place of one of the cooking grills 35. As shown in FIG. 6, griddle 40 is substantially the same size as cooking grill 35 and is also supported by first support means 36” column 6, line 8. Figure 6 shows the space for a central grill 35).

In view of Schroeter’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
the pair of side portions are separated; and
the first, inner insert having front and back straight support edges for engaging with the respective support ledges of the firebox as is taught in Schroeter, in the cooking grate disclosed by Harrison.
One would have been motivated to include: 
the pair of side portions are separated; and
the first, inner insert having front and back straight support edges for engaging with the respective support ledges of the firebox because Schroeder states “multiple parts to allow for easier cleaning in a standard dishwasher.” Therefore, including distinct portions with their own support structures will simplify cleaning. Additionally, increasing the number of supports will improve stability of the grilling surface.

Regarding claim 13, Harrison, as modified by Schroeder, discloses the cooking grate kit of claim 12, wherein the inner accurate edges of the pair of side portions comprise a circle arc (Figure 14).

Regarding claim 15, Harrison, as modified by Schroeder, discloses the cooking grate kit of claim 13, further comprising a second, inner insert having a cooking surface of a second type (“FIG. 10 illustrates a wok insert 512. The wok insert 512 includes a pan 514 with a flat bottom 516 and a sloped rim 518” paragraph [0045] for instance).

Regarding claim 16, Harrison, as modified by Schroeder, discloses the cooking grate kit of claim 15, wherein the cooking surface of the first type comprises a perforated grate and the cooking surface of the second type comprises a non-perforated cooking surface (Figures 10 and 14 for instance).

Regarding claim 17, Harrison discloses a grill comprising: 
a pair of cooking grate portions that engage with support ledges and are suspended above a heat source, the pair of spaced apart cooking grate portions defining a non-rectangular space therebetween at the level of the support ledges (left and right or front and back portions of “grill 13” paragraph [0031] and “The present invention generally relates to interchangeable cooking surfaces for use with an outdoor grill” paragraph [0003]); 
a first central cooking grate insert sized to fit the non-rectangular space such that food cannot fall between the first central cooking grate insert and either of the pair of spaced apart cooking grate portions (“an interchangeable grill insert 12” paragraph [0031]); and
wherein the first central cooking grate insert rests on the pair of separated and spaced apart cooking grate portions and has straight front and back portions that engage with the first and second support ledges, respectively.

Harrison does not disclose: 
a firebox containing a heat source and first and second support ledges suspended in the firebox above the heat source;
wherein the pair of cooking grates are separated and spaced apart; or
wherein the first central cooking grate insert rests on the pair of separated and spaced apart cooking grate portions and has straight front and back portions that engage with the first and second support ledges, respectively.

However, Schroeder teaches: 
a firebox containing a heat source (“Referring now to FIGS. 3, 6, 8, and 9, a sear plate 41 is shown as being positioned between cooking grill 35 and burners 18 and 24” column 6, line 20) and first and second support ledges suspended in the firebox above the heat source (Figure 3, elements 36); 
wherein the pair of cooking grates are separated and spaced apart (Figure 6);
wherein the first central cooking grate insert rests on the pair of separated and spaced apart cooking grate portions and has straight front and back portions that engage with the first and second support ledges, respectively (“Cooking grill 35 may also be formed in multiple parts to allow for easier cleaning in a standard dishwasher. In order to assist in the removal and cleaning of cooking grill 35, in the preferred embodiment a series of modular and identical grills 35 are positioned adjacent to one another on first support means 36. Furthermore, to enhance the versatility of barbecue 1, a griddle unit 40 may be used in place of one of the cooking grills 35. As shown in FIG. 6, griddle 40 is substantially the same size as cooking grill 35 and is also supported by first support means 36” column 6, line 8. Figure 6 shows the space for a central grill 35).

In view of Schroeter’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
a firebox containing a heat source and first and second support ledges suspended in the firebox above the heat source; 
wherein the pair of cooking grates are separated and spaced apart;
wherein the first central cooking grate insert rests on the pair of separated and spaced apart cooking grate portions and has straight front and back portions that engage with the first and second support ledges, respectively as is taught in Schroeter, in the cooking grate disclosed by Harrison.
The examiner notes that Harrison is intended for use with an outdoor grill, but is not specific about the construction of said grill. One would have been motivated to include a firebox containing a heat source and first and second support ledges suspended in the firebox above the heat source because this arrangement will effectively support the apparatus of Harrison and enable cooking of food as intended.
Additionally, one would have been motivated to include: 
wherein the pair of cooking grates are separated and spaced apart;
wherein the first central cooking grate insert rests on the pair of separated and spaced apart cooking grate portions and has straight front and back portions that engage with the first and second support ledges, respectively because Schroeder states “multiple parts to allow for easier cleaning in a standard dishwasher.” Therefore, including distinct portions with their own support structures will simplify cleaning. Additionally, increasing the number of supports will improve stability of the grilling surface.

Regarding claim 19, Harrison, as modified by Schroeder, discloses the grill of claim 17, wherein the first central cooking grate insert comprises a first cooking grate pattern that differs from a second cooking grate pattern of the pair of spaced apart cooking grate portions (“FIG. 10 illustrates a wok insert 512. The wok insert 512 includes a pan 514 with a flat bottom 516 and a sloped rim 518” paragraph [0045] for instance).

Regarding claim 20, Harrison, as modified by Schroeder, discloses the grill of claim 17, further comprising a second central cooking grate insert sized to fit the non-rectangular space and providing a non-perforated cooking surface (Figures 10 and 14 for instance).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zisserson (US 20090064872 A1) 

    PNG
    media_image8.png
    550
    846
    media_image8.png
    Greyscale

Barrero (US 6935330 B1) 

    PNG
    media_image9.png
    533
    635
    media_image9.png
    Greyscale


Hsu (US 20060090743 A1) 

    PNG
    media_image10.png
    319
    579
    media_image10.png
    Greyscale

Yin (US 20190313849 A1)

    PNG
    media_image11.png
    328
    529
    media_image11.png
    Greyscale

Educate (US 20090250048 A1) 

    PNG
    media_image12.png
    570
    673
    media_image12.png
    Greyscale

Cadima (US 20080115778 A1)

    PNG
    media_image13.png
    413
    725
    media_image13.png
    Greyscale

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799